Citation Nr: 1125301	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 13, 1995 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for right superior quadrantanopsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A personal hearing was held before the undersigned Veterans Law Judge in October 2010 and a transcript of that hearing has been included in the claims file.

Additional pertinent evidence was received from the Veteran in October 2010 and March 2011.  The Veteran has waived initial RO review of this evidence.  38 C.F.R. § 20.1304 (2010).

As to the claim for service connection for residuals of TBI, unfortunately, another remand is needed to fulfill due process considerations.

The issue of service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision, the RO granted service connection for PTSD, effective October 13, 1995.

2.  In October 2007, the Veteran filed a claim for an earlier effective date for the grant of service connection for PTSD.  This is a freestanding claim for an earlier effective date.

3.  The Veteran does not have a current diagnosis of right superior quadrantanopsia.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for an effective date prior to October 13, 1995, for the grant of service connection for PTSD, is not authorized by law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  Right superior quadrantanopsia was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated in October 2007, December 2007, and January 2008, the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided prior to the initial unfavorable decision in July 2008.  In this case, the December 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the claim for service connection for right superior quadrantanopsia.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

As to the eye claim, the Veteran was afforded VA examinations in May 2008 and June 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the June 2009 examiner, as well as the Veteran's history and complaints, and the June 2009 examination report sets forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the June 2009 examination report is adequate to decide the claim for service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

As the outcome of the appeal for an earlier effective date for the grant of service connection for PTSD turns on the law and not the evidence, the notice and duty to assist provisions are inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  There is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2010).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability is related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Earlier Effective Date for Service Connection for PTSD

The Veteran essentially contends that an effective date in 1970 should be assigned for the grant of service connection for PTSD, on the basis that the disorder was present at that time.

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

The Veteran's original claim for service connection for PTSD was received by VA on October 13, 1995.  

In an April 1996 decision, the RO granted service connection and a 30 percent rating for PTSD, effective October 13, 1995.  The Veteran was notified of this decision by a letter dated on May 8, 1996, he did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In October 2007, the Veteran filed a claim for an earlier effective date prior to October 13, 1995 for the grant of service connection for PTSD.  By a statement received in October 2007, the Veteran requested retroactive payment for service-connected PTSD, asserting that this disability was first treated in 1970.  He reiterated his contentions at personal hearings and in subsequent correspondence.

The United States Court of Appeals for Veterans Claims (Court) has held that once a decision assigning, or affirming the assignment of, an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO or Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.

Here, the Veteran's new claim for entitlement to an earlier effective date was filed after a final RO decision.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above, the Veteran's freestanding claim for an earlier effective date for the grant of service connection for PTSD seeks an outcome not provided by law. When the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Id.

Right Superior Quadrantanopsia

The Veteran has claimed service connection for right superior quadrantanopsia, which he asserts is due to a head injury in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records reflect that in March 1968, the Veteran suffered a penetrating wound of the forehead from grenade fragments.

Service treatment records reflect that on entrance medical examination in September 1966, the Veteran's eyes were clinically normal.  It was noted that he had defective distant vision.  His corrected distant vision was 20/20.  In a September 1966 report of medical history, the Veteran reported that he wore glasses.  The reviewing examiner noted that he had decreased visual acuity.  During service, the Veteran lost his glasses.  The provisional diagnosis was myopia, and he was referred to the ophthalmology clinic.  An ophthalmological examination was performed in August 1968.  His visual acuity was 20/70 bilaterally.  It was noted that he had good visual acuity until his glasses came in.  On separation examination in September 1969, the Veteran's eyes were clinically normal.  His corrected distant vision was 20/20.  Service treatment records are entirely negative for right superior quadrantanopsia.  

Post-service VA medical records reflect that in August 1995, the Veteran was seen in the emergency room for complaints of a foreign body in his eye since that afternoon.  His visual acuity was within normal range.  A small superficial abrasion of the cornea was seen, and a foreign body was seen on the upper eyelid.  The diagnosis was foreign body, right eye.

An October 1996 VA history and physical examination reflects that the Veteran was seen for psychiatric complaints.  He reported that he was nearsighted, and that he had no diseases of the eyes.  On examination, his eyes were within normal limits with the exception of glasses.

An October 2007 VA ophthalmology note reflects that the Veteran presented requesting glasses.  He said he had a brain injury in the past, and complained of photophobia and loss of visual field.  The Veteran reported that he was having trouble seeing to the right, and recently almost hit a car to his right because he was unable to see it.  He reported sensitivity to light ever since a traumatic head injury in Vietnam.  An examination was performed, and the diagnostic assessment was early cataracts, history of TBI in Vietnam with sensitivity to light since, refractive error, and questionable visual field defect.  In an addendum, the examiner indicated that she had discussed the case with another doctor who felt that the patient might have right superior quadrantanopsia; a brain magnetic resonance imaging (MRI) scan was planned.  The examiner indicated that there was a question of scarring from TBI versus stroke versus unknown.  A November 2007 ophthalmology note reflects a diagnostic impression of history of TBI in Vietnam with sensitivity to light since, and right superior homonymous quadrantanopsia.  The examiner noted that the Veteran had a history of brain injury but compression needed to be ruled out.  It was noted that there was no evidence of shrapnel on computed tomography scan and skull X-ray study.

A December 2007 brain MRI scan showed no acute intracranial pathology, and scattered FLAIR hyperintensities within the white matter, likely the sequelae of chronic small vessel ischemic change.  A January 2008 VA ophthalmology note reflects a diagnostic impression of right superior homonymous quadrantanopsia, and noted that the Veteran had a history of brain injury, and a MRI scan showed only chronic small vessel ischemic changes with no masses.

At a May 2008 VA eye examination, the Veteran gave a history of a shell fragment wound to the left forehead and subsequent development of a right superior homonymous "quarantinopsia."  He also complained of light sensitivity.  After an examination, the examiner noted that the Veteran's visual field was full to finger counting, but on Goldman in the right eye he had superior defects/arcuate, and in the left eye he had defect consistent with right superior quadrantanopsia.  The diagnoses were severe light sensitivity more likely than not due to TBI, and right superior quadrantanopsia more likely than not due to TBI.  The examiner indicated that the visual field defects in the left eye might include right superior quadrantanopsia and possibly glaucoma as well as he had an enlarged cup to disc ratio more so in the right eye.  Other diagnoses included glaucoma suspect based on cup to disc ratio bilaterally, and early nuclear sclerotic cataract bilaterally.  The VA examiner did not discuss the Veteran's medical records, and did not provide a rationale for his medical opinion.

At a June 2009 VA eye examination, the examiner noted that the claims file had been reviewed, and summarized pertinent medical records.  The Veteran reported difficulty seeing up and to the right in both eyes.  After a clinical examination, the examiner diagnosed a bilateral visual field defect - constricted III4e isopter:  superior/superior temporal in the right eye and paracentral scotoma in the right eye, and superior/superior nasal in the left eye and paracentral scotoma left eye.
The examiner opined that the visual field defect bilaterally was not consistent with right superior quadrantanopsia, and indicated that the Veteran was a glaucoma suspect bilaterally.  The examiner indicated that a 2008 Goldmann visual field test showed no defect.  The examiner indicated that based the current evaluation to include Goldmann Visual Field testing, the Veteran did not display a right superior (homonymous) quadrantanopsia.  He did show some constriction of his superior and superior temporal field in the right eye and his superior and superior nasal field in the left eye, along with a superior paracentral scotoma bilaterally.  He stated that consequently he could not resolve if these findings were due to the Veteran's active military service or if they are due to an ocular condition such as glaucoma for which the Veteran is not currently diagnosed.  The examiner noted that the May 2008 VA examiner also felt the Veteran was a glaucoma suspect.

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Although some of the recent VA medical records, including the May 2008 VA examiner, have indicated that the Veteran may have right superior quadrantanopsia, based in part on the Veteran's reports of a TBI, the most recent medical evidence, a VA eye examination in June 2009, reflects that there is no current diagnosis of this condition.  The examiner reviewed the claims file and conducted a thorough clinical examination, including visual field testing, and concluded that the Veteran does not currently have right superior quadrantanopsia.  The VA examiner is competent to render such an opinion.  Moreover, he reviewed the file, including prior relevant examinations and provided reasons for his conclusions.  The examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

The Board finds that the June 2009 VA medical opinion is more probative than the May 2008 VA medical opinion, as the June 2009 VA examiner discussed all the pertinent medical evidence of record, and provided a rationale for his opinion.  The May 2008 VA examiner did not provide a rationale, and moreover, opined that the Veteran's visual field defects "may" include right superior quadrantanopsia and glaucoma.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Thus, because the most probative evidence shows that the Veteran does not currently have right superior quadrantanopsia, service connection for that disability is not warranted.

Moreover, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

The Veteran has asserted that he incurred right superior quadrantanopsia during his period of active service, as a result of his shell fragment wound to the forehead. The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  Although the Veteran has contended that he has right superior quadrantanopsia, service connection for right superior quadrantanopsia is not warranted in the absence of proof of a current disability.  The question of diagnosis of an eye disorder is not lay-observable and requires medical expertise.

Hence, the Board finds that the medical evidence as a whole does not show that the Veteran currently has right superior quadrantanopsia that is related to service.

The preponderance of the evidence is against the claim for service connection for right superior quadrantanopsia; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

ORDER

The Veteran's appeal for an effective date earlier than October 13, 1995, for the grant of service connection for PTSD, is dismissed.

Service connection for right superior quadrantanopsia is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for TBI.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service treatment records reflect that in March 1968, the Veteran suffered a penetrating wound of the forehead due to grenade fragments.  He was hit in the forehead by friendly grenade fragments, with no intracranial penetration or loss of consciousness.  There was a metal fragment in the anterior frontal sinus.  His head wound was sutured and because of his history of previous rheumatic fever for which he had been on daily oral penicillin, he was admitted for five days of parenteral therapy.  His wound healed well and he was given light duty for two weeks.  Subsequent service treatment records reflect treatment for headaches.  An October 1968 treatment note reflects that he had a fragment in the left frontal sinus anterior wall penetrating into the sinus cavity.

In April 1996, the RO granted service connection for "PTSD with cognitive disorder secondary to head trauma."  Effective from May 9, 2001, his PTSD has been rated 100 percent disabling.  He has been found to be permanently and totally disabled due to PTSD since February 23, 2005.  The Veteran is also service-connected for residuals of a shell fragment wound of the forehead with residual scar and fragments of the frontal sinus, rated noncompensable.

At a May 2001 VA examination, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA), apparently due in part to his PTSD.  SSA records are not on file, and thus neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file. 

The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In November 2007, the Veteran reported that during service, he was treated for residuals of TBI at Fort Bragg, North Carolina, from December 1968 to September 1969.  The claims file contains service treatment records dated in 1968 and 1969, including a January 1969 treatment record showing that the Veteran complained of shrapnel in his frontal sinus with pain.  The examiner indicated that frontal sinus exploration should be considered.  The RO should attempt to obtain any additional service treatment records reflecting treatment for residuals of a shell fragment wound to the forehead, including any inpatient clinical records dated in March 1968, or dated between January 1969 and September 1969.  38 U.S.C.A. § 5103A(c)(1).

The Veteran has reported that he has received treatment for TBI residuals at the Mainstream Program at Martinsburg VA Medical Center (VAMC) from November 1999 to June 2000.  The file now contains a copy of the discharge summary from this admission, which reflects diagnoses of TBI, depression, and PTSD, and shows that he stayed in the domiciliary, but the treatment records are not on file and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO should attempt to obtain any pertinent medical records from this facility regarding treatment for residuals of head injury or TBI.

Additionally, the Board notes that in its August 2009 statement of the case, the RO indicated that it had conducted electronic review of VA medical records from East Orange, New Jersey, and West Palm Beach VAMC.  Such records are not on file and must be obtained.  Bell, supra.  At the October 2010 Board hearing, the Veteran reported that he was receiving treatment for TBI residuals at the VA Medical Center in Tampa.  The RO should attempt to obtain any pertinent medical records from these facilities and from the Lyons VAMC regarding treatment for residuals of head injury or TBI.  Id; 38 U.S.C.A. § 5103A(c) (West 2002). 

Finally the record shows that the Veteran has received extensive treatment for PTSD from the Vet Center in Martinsburg, West Virginia from December 1998 to June 2007.  The RO has made one attempt to obtain such records from the Vet Center, and received a letter from that facility.  Clinical records of such treatment have not been obtained.  The Board finds that the RO should make another attempt to obtain these treatment records.  Id.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002). 

Finally, the Board notes that a VA TBI examination was conducted in June 2009, and although the VA examiner reviewed the claims file, the November 1999 to June 2000 treatment records from the Martinsburg VAMC were not in the claims file at the time of the examination.  After all of the above evidence has been obtained (or attempts to obtain such have been unsuccessful), the  RO should contact the examiner who provided the June 2009 VA medical opinion, and obtain an addendum opinion after his review of such records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any additional service treatment records reflecting treatment for residuals of a shell fragment wound to the forehead, including any inpatient clinical records dated in March 1968, or dated between January 1969 and September 1969.  

2.  The RO/AMC should attempt to obtain any additional VA medical records from the VA Medical Center (VAMC) in Martinsburg, West Virginia from 1998 to 2000, pertaining to treatment for residuals of TBI or head injury.

3.  The RO/AMC should attempt to obtain pertinent VA medical records from the Lyons VAMC, the East Orange VAMC, the Tampa VAMC and the West Palm Beach VAMC, dated from 1998 to the present, pertaining to treatment for residuals of TBI or head injury, that are not already of record, and associate them with the claims file.

4.  Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

5.  After all of the above evidence has been obtained and associated with the claims file, the  RO should contact the examiner who conducted the June 2009 VA TBI examination, and obtain an addendum medical opinion as to the etiology of any current TBI residuals (if diagnosed) after his review of such records and the claims file.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the residuals of any TBI are related to service.  If that examiner is unavailable, the RO/AMC should schedule the Veteran for an examination with another medical professional and obtain the same opinion from him or her.

The rationale for any opinion expressed should be provided in the examination report.

6.  Thereafter, readjudicate the claim for service connection for residuals of TBI with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


